Exhibit 10.1


EIGHTH AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT


This EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of October 31, 2016, by and among MRC ENERGY
COMPANY, a Texas corporation (the “Borrower”), the LENDERS party hereto and
ROYAL BANK OF CANADA, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”). Unless otherwise expressly defined herein,
capitalized terms used but not defined in this Amendment have the meanings
assigned to such terms in the Credit Agreement (as defined below).
WITNESSETH:
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Third Amended and Restated Credit Agreement, dated as of
September 28, 2012 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects and the Administrative
Agent and the Lenders have agreed to do so on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:
SECTION 1.Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 4 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.
1.1    Cover Page. The cover page to the Credit Agreement shall be and it hereby
is amended and restated in its entirety and replaced with Annex A attached
hereto.
1.2    Amended Definition. The following definition in Section 1.1 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
“LIBOR Rate” means,
(a)    for any Interest Period with respect to any Eurodollar-based Advance, the
per annum rate of interest, expressed on the basis of a year of 360 days,
determined by the Administrative Agent, which is equal to the offered rate set
by ICE Benchmark Administration for deposits in Dollars (as set forth by any
service selected by the Administrative Agent that has been nominated by ICE
Benchmark Administration as an authorized information vendor for the purpose of
displaying




PAGE 1

--------------------------------------------------------------------------------





such rates) with a term equivalent to such Eurodollar-Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Eurodollar-Interest Period. If the rates
referenced in the preceding sentence are not available, “LIBOR Rate” shall mean
the per annum rate of interest determined by the Administrative Agent as the
rate of interest, expressed on a basis of 360 days, at which deposits in Dollars
for delivery on the first day of such Eurodollar-Interest Period in same day
funds in the approximate amount of the Eurodollar-based Advance being made,
continued or converted by the Administrative Agent and with a term and amount
comparable to such Eurodollar-Interest Period and principal amount of such
Eurodollar-based Advance as would be offered by the Administrative Agent’s
London Branch to major banks in the offshore Dollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Eurodollar-Interest Period; provided that, if any such rate is below
zero, the LIBOR Rate will be deemed to be zero; and
(b)    for purposes of determining the Daily Adjusting LIBOR Rate in connection
with a Base Rate Advance, the per annum rate of interest, expressed on the basis
of a year of 360 days, determined by the Administrative Agent, which is equal to
the offered rate set by ICE Benchmark Administration for deposits in Dollars (as
set forth by any service selected by the Administrative Agent that has been
nominated by ICE Benchmark Administration as an authorized information vendor
for the purpose of displaying such rates) with a term equivalent to one (1)
month, determined as of approximately 11:00 a.m. (London time) on such day, or
if such day is not a Business Day, on the immediately preceding Business Day. If
the rates referenced in the preceding sentence are not available, “LIBOR Rate”
shall mean the per annum rate of interest determined by the Administrative Agent
as the rate of interest, expressed on a basis of 360 days, at which deposits in
Dollars for delivery on such day in same day funds in the approximate amount of
the Base Rate Advance being made or converted by the Administrative Agent and
with a term equal to one (1) month and amount comparable to the principal amount
of such Base Rate Advance as would be offered by the Administrative Agent’s
London Branch to major banks in the offshore Dollar market at their request at
approximately 11:00 a.m. (London time) on such day; provided that, if any such
rate is below zero, the LIBOR Rate will be deemed to be zero.
1.3    Additional Definitions. The following definition shall be and it hereby
is added to Section 1.1 of the Credit Agreement in alphabetical order:
“Eighth Amendment Effective Date” means October 31, 2016.
1.4    Borrowing Base. Section 4.1 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:
4.1    Borrowing Base. The term “Conforming Borrowing Base” means, as of the
date of determination thereof prior to the Borrowing Base Equalization




PAGE 2

--------------------------------------------------------------------------------





Date, the designated loan value as calculated by Lenders in their sole
discretion assigned to the discounted present value of future net income
accruing to the Borrowing Base Properties, based upon Lenders’ in-house
evaluation of Borrowing Base Properties. Before the Borrowing Base Equalization
Date the term “Borrowing Base” has the meaning set forth below, and will be
determined in relation to the Conforming Borrowing Base. On and after the
Borrowing Base Equalization Date, the term “Borrowing Base” means, as of the
date of determination thereof, the designated loan value as calculated by
Lenders in their sole discretion assigned to the discounted present value of
future net income accruing to the Borrowing Base Properties, based upon Lenders’
in-house evaluation of Borrowing Base Properties. The Lenders’ determination of
the Conforming Borrowing Base and Borrowing Base will be made in accordance with
then-current practices, economic and pricing parameters, methodology,
assumptions, and customary procedures and standards established by each Lender
from time to time for its petroleum industry customers including without
limitation (a) an analysis of such reserves and production data with respect to
the Hydrocarbon Interests of the Credit Parties in all of their Oil and Gas
Properties, including the Mortgaged Properties, as is provided to Lenders in
accordance herewith, (b) an analysis of the assets, liabilities, cash flow,
business, properties, prospects, management and ownership of each Credit Party,
and (c) such other credit factors as each Lender customarily considers in
evaluating similar oil and gas credits. Borrower acknowledges that the
determination of the Borrowing Base contains an equity cushion (collateral value
in excess of loan amount) which Borrower acknowledges to be essential for the
adequate protection of Lenders. As of the Eighth Amendment Effective Date, the
Borrowing Base and the Conforming Borrowing Base shall be $400,000,000. Prior to
the Borrowing Base Equalization Date, any increase in the Conforming Borrowing
Base as a result of the most recent redetermination thereof shall result in an
equal increase in the Borrowing Base. On and after the Borrowing Base
Equalization Date, the Borrowing Base shall equal the Conforming Borrowing Base
then in effect and all references to Conforming Borrowing Base and Borrowing
Base shall mean the Borrowing Base then in effect.
SECTION 2.     Redetermined Borrowing Base. This Amendment shall constitute
notice of a redetermination of the Borrowing Base pursuant to Section 4.2 of the
Credit Agreement, and the Administrative Agent, the Lenders and the Borrower
hereby acknowledge that effective as of October 31, 2016 the Borrowing Base
shall be $400,000,000 and such redetermined Borrowing Base shall remain in
effect until the date the Borrowing Base is otherwise adjusted pursuant to the
terms of the Credit Agreement. The redetermination of the Borrowing Base
contained in this Section 2 shall constitute the Determination Date to occur on
or about November 1, 2016.
SECTION 3.    Reallocation and Increase of Revolving Credit Commitment Amounts.
The Lenders have agreed among themselves to reallocate their respective
Revolving Credit Commitment Amounts, and to permit one or more of the Lenders to
increase their respective Revolving Credit Commitment Amounts (each, an
“Increasing Lender”). Each of the Administrative Agent and the Borrower hereby
consent to (i) the reallocation of the Revolving Credit Commitment Amounts and
(ii) the increase in each Increasing Lender’s Revolving Credit Commitment
Amount. On the date




PAGE 3

--------------------------------------------------------------------------------





this Amendment becomes effective and after giving effect to such reallocation,
assignment and increase of the Revolving Credit Aggregate Commitment, the
Revolving Credit Commitment Amount of each Lender shall be as set forth on
Schedule 1.2 of this Amendment. Each Lender hereby consents to the Revolving
Credit Commitment Amount set forth on Schedule 1.2 of this Amendment. The
reallocation of the Revolving Credit Commitment Amounts among the Lenders shall
be deemed to have been consummated pursuant to the terms of the Assignment and
Assumption attached as Exhibit D to the Credit Agreement as if the Lenders had
executed an Assignment and Assumption with respect to such reallocation. The
Administrative Agent hereby waives the $3,500 processing and recordation fee set
forth in Section 13.7(b)(iv) of the Credit Agreement with respect to the
assignments and reallocations contemplated by this Section 3. To the extent
requested by any Lender, and in accordance with Section 11.1 of the Credit
Agreement, the Borrower shall pay to such Lender, within the time period
prescribed by Section 11.1 of the Credit Agreement, any amounts required to be
paid by the Borrower under Section 11.1 of the Credit Agreement in the event the
payment of any principal of any Eurodollar-based Advance or the conversion of
any Eurodollar-based Advance other than on the last day of an Interest Period
applicable thereto is required in connection with the reallocation contemplated
by this Section 3.
SECTION 4.    Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the redetermination of the Borrowing Base
contained in Section 2 of this Amendment and the reallocation of the Revolving
Credit Commitment Amounts contained in Section 3 of this Amendment shall be
effective upon the satisfaction of each of the conditions set forth in this
Section 4.
4.1    Execution and Delivery. The Administrative Agent shall have received a
duly executed counterpart of (a) this Amendment signed by the Borrower and the
Lenders and (b) the Consent and Reaffirmation attached hereto signed by each
Guarantor, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.
4.2    No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.
4.3    Fees. The Administrative Agent shall have received the fees separately
agreed upon in a separate fee letter executed by the Administrative Agent and
the Borrower in connection with this Amendment.
4.4    Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
reasonably satisfactory to the Administrative Agent.
SECTION 5.    Representations and Warranties. To induce the Lenders to enter
into this Amendment, the Borrower hereby represents and warrants to the Lenders
as follows:
5.1    Reaffirmation of Representations and Warranties. After giving effect to
the amendments herein, each representation and warranty of the Borrower, the
Parent and each other Credit Party contained in the Credit Agreement and in each
of the other Loan Documents to which




PAGE 4

--------------------------------------------------------------------------------





it is a party is true and correct in all material respects as of the date hereof
(without duplication of any materiality qualifier contained therein), except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such specified earlier date.
5.2    Corporate Authority; No Conflicts. The execution, delivery and
performance by the Borrower of this Amendment and all documents, instruments and
agreements contemplated herein are within the Borrower’s corporate powers, have
been duly authorized by necessary corporate action by the Borrower, require no
action by or in respect of, or filing with, any court or agency of government
(except for the recording and filing of Collateral Documents and financing
statements) and (a) do not violate in any material respect any Requirement of
Law, (b) are not in contravention of the terms of any material Contractual
Obligation, indenture, agreement or undertaking to which the Borrower is a party
or by which it or its properties are bound where such violation could reasonably
be expected to have a Material Adverse Effect, and (c) do not result in the
creation or imposition of any Lien upon any of the assets of the Borrower except
for Liens permitted by Section 8.2 of the Credit Agreement and otherwise as
permitted in the Credit Agreement.
5.3    Enforceability. This Amendment constitutes the valid and binding
obligation of the Borrower enforceable in accordance with its terms, except as
(i) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (ii) the availability of
equitable remedies may be limited by equitable principles of general
application.
5.4    No Default. As of the date hereof, immediately after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.
SECTION 6.    Miscellaneous.
6.1    Mortgages. Within thirty (30) days after the Eighth Amendment Effective
Date (or such longer period as Administrative Agent may agree, in its reasonable
discretion), the Credit Parties shall have executed and delivered to the
Administrative Agent Mortgages and title information, in each case, reasonably
satisfactory to the Administrative Agent with respect to the Oil and Gas
Properties of the Credit Parties, or the portion thereof, as required by
Sections 7.16 and 7.17 of the Credit Agreement.
6.2    Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by the Borrower. The Borrower hereby agrees
that the amendments and modifications herein contained shall in no manner affect
or impair the liabilities, duties and obligations of the Borrower, the Parent or
any other Credit Party under the Credit Agreement and the other Loan Documents
or the Liens securing the payment and performance thereof, except as amended and
modified hereby.
6.3    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.




PAGE 5

--------------------------------------------------------------------------------





6.4    Further Assurances. The Borrower covenants and agrees from time to time,
as and when reasonably requested by the Administrative Agent or the Lenders, to
execute and deliver or cause to be executed or delivered, all such documents,
instruments and agreements and to take or cause to be taken such further or
other action as the Administrative Agent or the Lenders may reasonably deem
necessary or desirable in order to carry out the intent and purposes of this
Amendment.
6.5    Legal Expenses. The Borrower hereby agrees to pay all reasonable and
documented out-of-pocket fees and expenses of special counsel to the
Administrative Agent incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and all related
documents.
6.6    FATCA. For the purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of this Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
6.7    Counterparts. This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.
6.8    Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
6.9    Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
6.10    Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Texas.
6.11    Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
6.12    Reference to and Effect on the Loan Documents.




PAGE 6

--------------------------------------------------------------------------------





(a)    This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement to the “Credit Agreement”, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
[Signature pages follow.]






PAGE 7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.
BORROWER:
 
 
 
 
 
MRC ENERGY COMPANY,
 
as Borrower
 
 
 
 
 
By:
 
/s/ David E. Lancaster
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 









SIGNATURE PAGE



--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
 
as Administrative Agent
 
 
 
 
 
By:
 
/s/ Rodica Dutka
 
Name:
 
Rodica Dutka
 
Title:
 
Manager, Agency
 





ROYAL BANK OF CANADA,
 
as a Lender and as an Issuing Lender
 
 
 
 
 
By:
 
/s/ Kristan Spivey
 
Name:
 
Kristan Spivey
 
Title:
 
Authorized Signatory
 







SIGNATURE PAGE



--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Alan Dawson
 
Name:
 
Alan Dawson
 
Title:
 
Director
 







SIGNATURE PAGE



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Raza Jafferi
 
Name:
 
Raza Jafferi
 
Title:
 
Vice President
 









SIGNATURE PAGE



--------------------------------------------------------------------------------





COMERICA BANK,
 
as a Lender and as an Issuing Lender
 
 
 
 
 
By:
 
/s/ Robert C. Pitcock
 
Name:
 
Robert C. Pitcock
 
Title:
 
Relationship Manager
 







SIGNATURE PAGE



--------------------------------------------------------------------------------






SUNTRUST BANK,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Shannon Juhan
 
Name:
 
Shannon Juhan
 
Title:
 
Director
 









SIGNATURE PAGE



--------------------------------------------------------------------------------






BMO HARRIS FINANCING, INC.,
as a Lender
 
 
 
 
 
By:
 
/s/ Kevin Utsey
 
Name:
 
Kevin Utsey
 
Title:
 
Director
 







SIGNATURE PAGE



--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Edward Markham
 
Name:
 
Edward Markham
 
Title:
 
Vice President
 









SIGNATURE PAGE



--------------------------------------------------------------------------------






IBERIABANK,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Moni Collins
 
Name:
 
Moni Collins
 
Title:
 
Senior Vice President
 









SIGNATURE PAGE



--------------------------------------------------------------------------------






Schedule 1.2

Percentages and Allocations
Revolving Credit
LENDERS
REVOLVING CREDIT
ALLOCATIONS
REVOLVING CREDIT
PERCENTAGE
Royal Bank of Canada
$68,571,428.60
17.1428571500%
The Bank of Nova Scotia
$64,155,844.15
16.0389610375%
Comerica Bank
$55,064,935.06
13.7662337650%
Bank of America, N.A.
$55,064,935.06
13.7662337650%
Suntrust Bank
$55,064,935.06
13.7662337650%
BMO Harris Financing, Inc.
$55,064,935.06
13.7662337650%
Wells Fargo Bank, N.A.
$27,272,727.27
6.8181818175%
IBERIABANK
$19,740,259.74
4.9350649350%
TOTALS
$400,000,000.00
100.000000000%












--------------------------------------------------------------------------------






Annex A



--------------------------------------------------------------------------------

Third Amended and Restated Credit Agreement
Dated as of September 28, 2012
MRC ENERGY COMPANY,
as Borrower,
The Lending Entities From Time to Time Parties Hereto,
as Lenders,
and
Royal Bank of Canada,
as Administrative Agent


RBC Capital Markets,
as Joint Lead Arranger and Sole Bookrunner


Comerica Bank,
as Joint Lead Arranger and Syndication Agent
and


The Bank of Nova Scotia,
as Joint Lead Arranger and Co-Documentation Agent
and


SunTrust Bank,
as Co-Documentation Agent

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






CONSENT AND REAFFIRMATION
Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Eighth Amendment to Third Amended and Restated Credit
Agreement (the “Eighth Amendment”); (ii) consents to the Borrower’s execution
and delivery thereof; (iii) consents to the terms of the Eighth Amendment; (iv)
affirms that nothing contained therein shall modify in any respect whatsoever
its guaranty of the Indebtedness pursuant to the terms of the Guaranty or the
Liens granted by it pursuant to the terms of the other Loan Documents to which
it is a party securing payment and performance of the Indebtedness, (v)
reaffirms that the Guaranty and the other Loan Documents to which it is a party
and such Liens are and shall continue to remain in full force and effect and are
hereby ratified and confirmed in all respects and (vi) represents and warrants
to the Administrative Agent and the Lenders that, as of the date hereof, (x) all
of the representations and warranties made by it in each of the Loan Documents
to which it is a party are true and correct in all material respects (without
duplication of any materiality qualifier contained therein), except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such specified earlier date, and
(y) after giving effect to the Eighth Amendment, no Default or Event of Default
has occurred and is continuing. Although each Guarantor has been informed of the
matters set forth herein and has acknowledged and agreed to same, each Guarantor
understands that neither the Administrative Agent nor any of the Lenders have
any obligation to inform any Guarantor of such matters in the future or to seek
any Guarantor’s acknowledgment or agreement to future amendments or waivers for
the Guaranty and other Loan Documents to which it is a party to remain in full
force and effect, and nothing herein shall create such duty or obligation.
[SIGNATURE PAGES FOLLOW]




CONSENT AND REAFFIRMATION



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Eighth Amendment.




GUARANTORS:
 
 
 
 
 
MATADOR RESOURCES COMPANY
 
MRC ENERGY SOUTHEAST COMPANY, LLC
 
MRC ENERGY SOUTH TEXAS COMPANY, LLC
 
MRC PERMIAN COMPANY
 
MRC ROCKIES COMPANY
 
MATADOR PRODUCTION COMPANY
 
LONGWOOD GATHERING AND DISPOSAL SYSTEMS GP, INC.
 
DELAWARE WATER MANAGEMENT COMPANY, LLC
 
LONGWOOD MIDSTREAM DELAWARE, LLC
 
LONGWOOD MIDSTREAM SOUTHEAST, LLC
 
LONGWOOD MIDSTREAM SOUTH TEXAS, LLC
 
SOUTHEAST WATER MANAGEMENT COMPANY, LLC
 
MRC DELAWARE RESOURCES, LLC
 
DLK BLACK RIVER MIDSTREAM, LLC
 
MRC PERMIAN LKE COMPANY, LLC
 
BLACK RIVER WATER MANAGEMENT COMPANY, LLC
 
 
 
 
 
By:
 
 
Name:
David E. Lancaster
 
Title:
Executive Vice President
 



LONGWOOD GATHERING AND DISPOSAL SYSTEMS, LP
 
 
 
 
By:
Longwood Gathering and Disposal Systems GP, Inc., its General Partner
 
 
 
 
 
By:
 
 
Name:
David E. Lancaster
 
Title:
Executive Vice President
 









CONSENT AND REAFFIRMATION SIGNATURE PAGE

